             Case 5:20-cv-05799-LHK Document 290 Filed 10/02/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     Trial Attorneys
8    U.S. Department of Justice
     Civil Division - Federal Programs Branch
9    1100 L Street, NW
10   Washington, D.C. 20005
     Telephone: (202) 305-0550
11
     Attorneys for Defendants
12

13

14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                   SAN JOSE DIVISION
16

17    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
18
                     Plaintiff,                          DEFENDANTS’ NOTICE OF
19                                                       COMPLIANCE WITH COURT
              v.                                         ORDER, ECF 288
20
      WILBUR L. ROSS, JR., et al.,
21

22                   Defendants.

23

24

25

26

27

28


     DEFENDANTS’ NOTICE OF COMPLIANCE
     WITH COURT ORDER, ECF 288
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 290 Filed 10/02/20 Page 2 of 3




1           Pursuant to the Court’s Order, ECF 288, Defendants respectfully submit the attached
2    declaration of James T. Christy, which details the messages Defendants are transmitting as part of
3    their ongoing efforts to comply with the Court’s orders. As Mr. Christy explains, Defendants have
4    transmitted the text message that the Court required, a copy of which accompanies the declaration.
5

6

7

8

9

10   DATED: October 2, 2020                              Respectfully submitted,
11
                                                         JEFFREY BOSSERT CLARK
12
                                                         Acting Assistant Attorney General
13
                                                         AUGUST E. FLENTJE
14                                                       Special Counsel to the Assistant
                                                          Attorney General
15

16                                                       ALEXANDER K. HAAS
                                                         Branch Director
17

18                                                       DIANE KELLEHER
                                                         BRAD P. ROSENBERG
19                                                       Assistant Branch Directors
20                                                       /s/ Alexander V. Sverdlov
21                                                       ALEXANDER V. SVERDLOV
                                                           (New York Bar No. 4918793)
22                                                       M. ANDREW ZEE (SBN 272510)
                                                         Trial Attorneys
23                                                       U.S. Department of Justice
24                                                       Civil Division - Federal Programs Branch
                                                         1100 L Street, NW
25                                                       Washington, D.C. 20005
                                                         Telephone: (202) 305-0550
26

27                                                       Attorneys for Defendants

28

     DEFENDANTS’ NOTICE OF COMPLIANCE
     WITH COURT ORDER, ECF 288
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 290 Filed 10/02/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 2nd day of October, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
